                                 Case 2:21-cv-01285-VAP-JPR Document 24 Filed 04/22/21 Page 1 of 8 Page ID #:204




                                  1                                 UNITED STATES DISTRICT COURT
                                  2                                CENTRAL DISTRICT OF CALIFORNIA

                                  3
                                  4
                                  5       Elvira Aguirre,
                                                                                    Case No. 2:21-cv-01285-VAP-JPRx
                                  6                         Plaintiff,
                                  7                         v.
                                                                                      Order DENYING Motion to
                                                                                    Remand and GRANTING Motion
                                  8       Westrock Services, LLC et al.,               to Dismiss (Dkts. 8, 12)
                                  9                         Defendants.
                                 10
Central District of California
United States District Court




                                 11
                                 12      Before the Court is Plaintiff Elvira Aguirre’s Motion to Remand (Dkt. 8),
                                 13   and Defendant Westrock Services, LLC’s Motion to Dismiss (Dkt. 12). After
                                 14   considering all the papers filed in support of, and in opposition to, the
                                 15   Motions, the Court deems this matter appropriate for resolution without a
                                 16   hearing pursuant to Local Rule 7-15. The Court DENIES Plaintiff’s Motion
                                 17   to Remand, and GRANTS Defendant’s Motion to Dismiss.
                                 18
                                 19                                  I.   BACKGROUND
                                 20      This case arises out of an alleged wrongful discharge of Plaintiff’s
                                 21   husband, Salvador Aguirre (“Mr. Aguirre”) from his employment with
                                 22   Defendant. As the spouse of Mr. Aguirre, Plaintiff claims that Defendant is
                                 23   liable for losses she suffered from her husband’s alleged wrongful discharge
                                 24   and termination of medical benefits. (See Dkt. 1-2).
                                 25
                                 26

                                                                             1
                                 Case 2:21-cv-01285-VAP-JPR Document 24 Filed 04/22/21 Page 2 of 8 Page ID #:205




                                  1       On May 20, 2019, Mr. Aguirre filed suit against Defendant in the
                                  2   Superior Court for the County of Los Angeles for, inter alia, wrongful
                                  3   discharge. Defendant removed the case to this Court. (See Case No. 2:19-
                                  4   cv-07568-VAP-JPRx, Dkt. 1). The Court remanded Mr. Aguirre’s case to the
                                  5   Los Angeles Superior Court for lack of jurisdiction on November 19, 2019.
                                  6   (Dkt. 22). Mr. Aguirre’s case is still pending in state court.
                                  7
                                  8       On January 7, 2021, Plaintiff filed a lawsuit against Defendant in the
                                  9   Superior Court for the County of Los Angeles for her alleged injuries in
                                 10   connection with her husband’s discharge. Plaintiff alleges the following
Central District of California
United States District Court




                                 11   claims: (1) Intentional Interference with Prospective Economic Advantage;
                                 12   (2) Negligent Infliction of Emotional Distress; (3) Intentional Infliction of
                                 13   Emotional Distress; (4) Loss of Consortium; (5)1 Breach of Implied Covenant
                                 14   of Good Faith and Fair Dealing; (6) Breach of Implied Contract; (7)2
                                 15   Violation of California Business and Professions Code § 17200.
                                 16
                                 17       On February 11, 2021, Defendant removed Plaintiff’s case on the basis
                                 18   of diversity jurisdiction. On February 16, 2021, Plaintiff filed a Motion to
                                 19   Remand. (Dkt. 8). Before the Court could hear Plaintiff’s Motion to
                                 20   Remand, Defendant filed a Motion to Dismiss on February 18, 2021. (Dkt.
                                 21   12). Both parties filed oppositions and reply briefs to each respective
                                 22   Motion. (Dkts. 18-22).
                                 23
                                 24      1
                                          The Complaint erroneously labels this as the Sixth Cause of Action. (Dkt.
                                         1-2, at 6).
                                 25
                                         2
                                          The Complaint erroneously labels this as the Sixth Cause of Action. (Dkt.
                                 26      1-2, at 8).

                                                                               2
                                 Case 2:21-cv-01285-VAP-JPR Document 24 Filed 04/22/21 Page 3 of 8 Page ID #:206




                                  1                             II.   LEGAL STANDARD
                                  2   A.     Removal
                                  3          A defendant may remove any civil action from state court to federal
                                  4   court if the federal court has original jurisdiction. 28 U.S.C. §
                                  5   1441(a). Under 28 U.S.C. § 1332, the Court has jurisdiction over civil
                                  6   actions where there is complete diversity of citizenship and the amount in
                                  7   controversy exceeds $75,000. Morris v. Princess Cruises, Inc., 236 F.3d
                                  8   1061, 1067 (9th Cir. 2001) (“Section 1332 requires complete diversity of
                                  9   citizenship; each of the plaintiffs must be a citizen of a different state than
                                 10   each of the defendants.”). “[T]he amount in controversy includes damages
Central District of California
United States District Court




                                 11   (compensatory, punitive, or otherwise), the costs of complying with an
                                 12   injunction, and attorneys’ fees awarded under fee-shifting statutes or
                                 13   contract.” Fritsch v. Swift Transp. Co. of Ariz., LLC, 899 F.3d 785, 793 (9th
                                 14   Cir. 2018).
                                 15
                                 16        “The removal statute is strictly construed, and any doubt about the right
                                 17   of removal requires resolution in favor of remand.” Moore-Thomas v. Alaska
                                 18   Airlines, Inc., 553 F.3d 1241, 1244 (9th Cir. 2009) (citing Gaus v. Miles, Inc.,
                                 19   980 F.2d 564, 566 (9th Cir. 1992)). The presumption against removal
                                 20   means that “the defendant always has the burden of establishing that
                                 21   removal is proper.” (Id.). Moreover, the district court must remand any case
                                 22   previously removed from a state court “if at any time before final judgment it
                                 23   appears that the district court lacks subject matter jurisdiction.” 28 U.S.C. §
                                 24   1447(c).
                                 25
                                 26

                                                                              3
                                 Case 2:21-cv-01285-VAP-JPR Document 24 Filed 04/22/21 Page 4 of 8 Page ID #:207




                                  1   B.    Motion to Dismiss Under Rule 12(b)(6)
                                  2         Federal Rule of Civil Procedure 12(b)(6) allows a party to bring a mo-
                                  3   tion to dismiss for failure to state a claim upon which relief can be granted.
                                  4   Rule 12(b)(6) is read along with Rule 8(a), which requires a short, plain
                                  5   statement upon which a pleading shows entitlement to relief. Fed. R. Civ.
                                  6   P. 8(a)(2); Conley v. Gibson, 355 U.S. 41, 47 (1957) (holding that the Fed-
                                  7   eral Rules require a plaintiff to provide “‘a short and plain statement of the
                                  8   claim’ that will give the defendant fair notice of what the plaintiff’s claim is
                                  9   and the grounds upon which it rests” (quoting Fed. R. Civ. P. 8(a)(2)).); Bell
                                 10   Atl. Corp. v Twombly, 550 U.S. 544, 555 (2007). When evaluating a Rule
Central District of California
United States District Court




                                 11   12(b)(6) motion, a court must accept all material allegations in the com-
                                 12   plaint—as well as any reasonable inferences to be drawn from them—as
                                 13   true and construe them in the light most favorable to the non-moving party.
                                 14   See Doe v. United States, 419 F.3d 1058, 1062 (9th Cir. 2005); ARC Ecol-
                                 15   ogy v. U.S. Dep’t of Air Force, 411 F.3d 1092, 1096 (9th Cir. 2005); Moyo v.
                                 16   Gomez, 32 F.3d 1382, 1384 (9th Cir. 1994). “The court need not accept as
                                 17   true, however, allegations that contradict facts that may be judicially noticed
                                 18   by the court.” Schwarz v. United States, 234 F.3d 428, 435 (9th Cir. 2000).
                                 19
                                 20         “While a complaint attacked by a Rule 12(b)(6) motion to dismiss
                                 21   does not need detailed factual allegations, a plaintiff’s obligation to provide
                                 22   the ‘grounds’ of his ‘entitlement to relief’ requires more than labels and con-
                                 23   clusions, and a formulaic recitation of the elements of a cause of action will
                                 24   not do.” Twombly, 550 U.S. at 555 (citations omitted). Rather, the allega-
                                 25   tions in the complaint “must be enough to raise a right to relief above the
                                 26

                                                                               4
                                 Case 2:21-cv-01285-VAP-JPR Document 24 Filed 04/22/21 Page 5 of 8 Page ID #:208




                                  1   speculative level.” (Id.) To survive a motion to dismiss, a plaintiff must al-
                                  2   lege “enough facts to state a claim to relief that is plausible on its face.”
                                  3   Twombly, 550 U.S. at 570; Ashcroft v. Iqbal, 556 U.S. 662, 697 (2009).
                                  4   “The plausibility standard is not akin to a ‘probability requirement,’ but it
                                  5   asks for more than a sheer possibility that a defendant has acted unlawfully.
                                  6   Where a complaint pleads facts that are ‘merely consistent with’ a defend-
                                  7   ant’s liability, it stops short of the line between possibility and plausibility of
                                  8   ‘entitlement to relief.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at
                                  9   556).
                                 10
Central District of California
United States District Court




                                 11           The Ninth Circuit has clarified that: (1) a complaint must “contain suffi-
                                 12   cient allegations of underlying facts to give fair notice and to enable the op-
                                 13   posing party to defend itself effectively” and (2) “the factual allegations that
                                 14   are taken as true must plausibly suggest an entitlement to relief, such that it
                                 15   is not unfair to require the opposing party to be subjected to the expense of
                                 16   discovery and continued litigation.” Starr v. Baca, 652 F.3d 1202, 1216 (9th
                                 17   Cir. 2011). Although the scope of review is limited to the contents of the
                                 18   complaint, the Court may also consider exhibits submitted with the com-
                                 19   plaint, Hal Roach Studios, Inc. v. Richard Feiner & Co., 896 F.2d 1542,
                                 20   1555 n.19 (9th Cir. 1990), and “take judicial notice of matters of public rec-
                                 21   ord outside the pleadings,” Mir v. Little Co. of Mary Hosp., 844 F.2d 646,
                                 22   649 (9th Cir. 1988).
                                 23
                                 24
                                 25
                                 26

                                                                               5
                                 Case 2:21-cv-01285-VAP-JPR Document 24 Filed 04/22/21 Page 6 of 8 Page ID #:209




                                  1                                III.   DISCUSSION
                                  2   A.    Removal
                                  3         The Court first addresses Plaintiff’s Motion to Remand. Although
                                  4   unclear, Plaintiff appears to argue that removal was improper because
                                  5   Plaintiff’s case is related to her husband’s case in the Los Angeles Superior
                                  6   Court. (See generally, Dkt. 8). The Court disagrees.
                                  7
                                  8         Defendant based its removal on diversity jurisdiction. (Dkt. 1). As
                                  9   noted above, under 28 U.S.C. § 1332, the Court has jurisdiction over civil
                                 10   actions where there is complete diversity of citizenship and the amount in
Central District of California
United States District Court




                                 11   controversy exceeds $75,000. Morris v. Princess Cruises, Inc., 236 F.3d
                                 12   1061, 1067 (9th Cir. 2001) (“Section 1332 requires complete diversity of
                                 13   citizenship; each of the plaintiffs must be a citizen of a different state than
                                 14   each of the defendants.”). Plaintiff does not dispute that diversity jurisdiction
                                 15   exists in this matter, and Defendant has met its burden in showing that
                                 16   removal was proper. The Court accordingly DENIES Plaintiff’s Motion to
                                 17   Remand.
                                 18
                                 19   B.    Failure to State a Claim
                                 20         In support of its Motion to Dismiss, Defendant argues that Plaintiff’s
                                 21   claims fail for several reasons, including Plaintiff’s lack of standing to assert
                                 22   the relief she seeks. (Dkt. 12). Plaintiff fails to address any of these
                                 23   arguments. (Dkt. 18). Indeed, although Plaintiff filed an Opposition to the
                                 24   Motion, it is devoid of substance. The Opposition is three pages long,
                                 25   consists of quotes from the Complaint, and conclusory statements such as
                                 26

                                                                              6
                                 Case 2:21-cv-01285-VAP-JPR Document 24 Filed 04/22/21 Page 7 of 8 Page ID #:210




                                  1   the “[m]oving party simply tries to argue that the allegations are not true.
                                  2   DUTY IS STATED.” (Dkt. 18, at 3).
                                  3
                                  4         Plaintiff’s failure to address meaningfully any of the contentions in
                                  5   Defendant’s Motion is grounds for dismissal of the entire action. Siqueiros
                                  6   v. Fannie Mae, No. 13-01789-VAP (DTBx), 2014 U.S. Dist. LEXIS 195427,
                                  7   at *5-6 (C.D. Cal. Jan. 31, 2014) (citing Silva v. U.S. Bancorp, No. 5:10–cv–
                                  8   01854–JHN (PJWx), 2011 WL 7096576, *4 (C.D. Cal. Oct. 6, 2011) (“In
                                  9   addition, the Court finds that Plaintiff concedes [this] claim should
                                 10   be dismissed by failing to address Defendants' arguments in his
Central District of California
United States District Court




                                 11   Opposition.”); Tatum v. Schwartz, No. S–06–01440 DFL EFB, 2007 WL
                                 12   419463, *3 (E.D. Cal. Feb. 5, 2007) (“[Plaintiff] tacitly concedes this claim by
                                 13   failing to address defendants' argument in her opposition.”)).
                                 14
                                 15         The Court therefore GRANTS Defendant’s Motion to DISMISS WITH
                                 16   LEAVE TO AMEND.
                                 17   ///
                                 18   ///
                                 19   ///
                                 20
                                 21
                                 22
                                 23
                                 24
                                 25
                                 26

                                                                               7
                                 Case 2:21-cv-01285-VAP-JPR Document 24 Filed 04/22/21 Page 8 of 8 Page ID #:211




                                  1                             IV.   CONCLUSION
                                  2      Plaintiff’s Motion to Remand is DENIED and Defendant’s Motion to
                                  3   Dismiss is GRANTED. Plaintiff shall file an amended complaint on or before
                                  4   May 7, 2021.
                                  5
                                  6   IT IS SO ORDERED.
                                  7
                                  8      Dated:      4/22/21
                                  9                                                    Virginia A. Phillips
                                                                                  United States District Judge
                                 10
Central District of California
United States District Court




                                 11
                                 12
                                 13
                                 14
                                 15
                                 16
                                 17
                                 18
                                 19
                                 20
                                 21
                                 22
                                 23
                                 24
                                 25
                                 26

                                                                          8
